McCay, Judge.
As against this defendant, this cause of action was not taxable property. It was a tort. It had no fixed value. It was not a contract. The very point of it is the wrong, the deceit. The debt as against the corporation is not in suit in this action. The plaintiff may or may not have given in and paid the taxes on that. This cause of action is the deceit, the fraud practiced, as is alleged, on the plaintiff. We do not think any man ever has thought such causes of action not based, even on contract, but standing as much on tort, as slander, are taxable.
Judgment reversed.